Citation Nr: 1222133	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  07-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of dislocation of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  Service connection for residuals, dislocation, of the left shoulder and the same for the right shoulder was denied therein.  Both of these determinations were appealed by the Veteran.  Jurisdiction ultimately was transferred to the RO in Nashville, Tennessee, during the pendency of the appeal.  

In January 2010, the Board denied service connection for residuals of dislocation of the left shoulder.  Service connection for residuals of dislocation of the right shoulder was remanded for additional development.  Efforts in this regard were undertaken.  The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

In early 2012, the Veteran withdrew his appeal for entitlement to service connection for residuals of dislocation of the right shoulder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for residuals of dislocation of the right shoulder have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(c).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

In May 2011, the Appeals Management Center issued a supplemental statement of the case (SSOC) denying service connection for residuals of dislocation of the right shoulder.  This SSOC is the last adjudication concerning this matter.  The Veteran conveyed his "fully understanding and acceptance of" it in a written statement dated in January 2012 and received in February 2012.  The Veteran's representative clarified in a June 2012 Motion to Withdraw Appeal that the Veteran's aforementioned statement was an indication "that he would like to withdraw all issues on appeal."  Accordingly, the representative requested that the Board "withdraw/dismiss the appeal."  Both the Veteran's statement and his representative's Motion were submitted before the Board commenced review in order to promulgate a decision.  The criteria for withdrawal thus have been satisfied.  Therefore, no allegations of errors of fact or law remain.  The appeal accordingly is dismissed because the Board lacks jurisdiction with respect to it.


ORDER

The appeal for entitlement to service connection for residuals of dislocation of the right shoulder is dismissed without prejudice.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


